DETAILED ACTION
The following Office action concerns Patent Application Number 16/617,942.  Claims 1-6, 8 and 9 are pending in the application.  Claim 9 is withdrawn from consideration as being directed to a non-elected invention.
The applicant’s amendment filed June 2, 2021 has been entered.
The previous rejection of claims 1-6 and 8 under 35 USC 102 and/or 103 over Irie is maintained in this action and discussed below.
Election by Original Presentation
Claim 9 is directed to an invention that is independent or distinct from the invention as originally claimed, because claim 9 is directed to a method of temporary fixing of an electronic member, whereas the original claims are directed to a temporary fixing sheet.  Since the applicant has received an action on the merits for the originally claimed invention, this invention has been constructively elected for prosecution by original presentation.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Irie (US 2018/0057652).
Irie teaches a fixing member comprising a silicone rubber sponge layer (par. 68).  The silicone rubber sponge has the form of a sheet (par. 65).  A silicone sponge is equivalent to a 
The silicone sponge layer is formed from a composition comprising: (A) 100 parts of a polyorganosiloxane containing at least two alkenyl groups; (B) a polyorganosiloxane containing at least two silicon-bonded hydrogen atoms in an amount of 0.4 to 20 moles per mole of alkenyl group in (A); (C) 20-500 parts water; an inorganic thickening agent; an emulsifier; and a hydrosilylation reaction catalyst (par. 13-20, 34).  The emulsifier includes a mixture of non-ionic surfactants (par. 41-42).  The composition further comprises a curing inhibitor (curing retarder) in the amount of 0.001 to 5 parts (par. 48-49).  The composition further comprises conductive carbon black in the amount of 100 parts or less per 100 parts of component (A) (par. 52).  In an example, the silicone sponge has a density of 0.57 g/cm3 (Table 1).  The silicone sponge layer is capable of being used to fix an electronic member.
The amount of emulsifier (non-ionic surfactant) is 0.1 to 15 parts per 100 parts component (A) (par. 43).  In an example, the emulsifier is a mixture of 1.03 parts of a non-ionic surfactant with HLB value of 4.3 (corresponding to “D-1”) and 0.06 parts of a non-ionic surfactant with HLB value of 1.8 (corresponding to “D-2”) (par. 97-98; Table 1).  The amount of 
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and amounts thereof would have been obvious to a person of ordinary skill in the art since Irie teaches a silicone sponge composition comprising each of the recited components within the claimed ranges. 
Response to Arguments
The applicant argues that Irie does not teach surfactants having the claimed HLB values because Irie teaches average HLB values.  However, Irie specifically teaches a non-ionic surfactant having an HLB value of 4.3 (corresponding to claim element D-1) (par. 97) and a non-ionic surfactant having a HLB value of 1.8 (corresponding to claim element D-1) (par. 98).
Furthermore, the selected amount of carbon black of 1 part in the above grounds of rejection is within the range of less 
Conclusion
No new ground of rejection was presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 17, 2021